Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between Cano Petroleum Inc., a Delaware corporation with its principal executive
offices in Fort Worth, Texas (the “Company”), and S. Jeffrey Johnson, an
individual currently residing in Tarrant County, Texas (“Executive”), as of the
1st day of January, 2006 (the “Effective Date”).  Company and Executive may
sometimes be referred to herein individually as “Party” and collectively as
“Parties.”  As of the Effective Date, this Agreement is executed in replacement
of and in lieu and in place of that certain Executive Employment Agreement dated
May 28th, 2004 by and between Huron Ventures, Inc. (predecessor to the Company)
and Executive.

 

Background

 

A.            The Company desires to employ Executive in such a manner as will
reinforce and encourage the highest attention and dedication to the Company and
in the best interest of the Company and its shareholders; and

 

B.            Executive is willing to serve the Company on the terms and
conditions herein provided.

 

Terms and Conditions

 

In consideration of the covenants and agreements herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1.             Employment. The Company hereby employs Executive in the capacity
of Chairman and Chief Executive Officer, and Executive hereby agrees to accept
such employment by the Company, upon the terms and conditions stated in this
Agreement.

 

2.             Term.  The employment of Executive by the Company as provided in
this Section will be for a term of five (5) years (the ‘“Term” or “Employment
Period”) commencing on the Effective Date and expiring at the close of business
on December 31, 2010.

 

3.             Duties.  Executive shall perform such services and duties as may
be assigned to him from time to time by the Board of Directors (the “Board”). 
Executive shall devote his full working time, efforts and energies to the
performance of his duties hereunder, which shall include managing the business
affairs of the Company.

 

4.             Compensation.

 

(a)           Salary:  The Company shall pay Executive for his services, a base
salary, on an annualized basis, of $445,000.00 (Four Hundred Forty-Five Thousand
Dollars) per annum for the period from the Effective Date, which salary shall be
payable by the Company in substantially equal installments on the Company’s
normal payroll dates. All

 

1

--------------------------------------------------------------------------------


 

applicable taxes on the base salary will be withheld in accordance with
applicable federal, state and local taxation guidelines.

 

(b)           Bonus: In addition to the base salary described in paragraph
4(a) above, Executive will be eligible for periodic cash bonuses in an amount up
to 100% of the base salary and/or stock bonuses at the sole discretion of the
Board.

 

(c)           Additional Compensation:  In addition to the base salary described
in paragraph 4(a) above, Executive shall receive a vehicle allowance of not less
than $850 per month.

 

(d)           Raises:  Executive shall receive increases in the base salary of
at least 7% per year, which increased base salary shall become the base salary
for purposes of this Agreement.

 

5.             Vacations and Days Off.  Executive shall be entitled to a
reasonable paid vacation of not less than twenty (20) days each calendar year
during the Term (prorated for the first calendar year), exclusive of holidays
and weekends, which vacation shall be taken by Executive in accordance with the
business requirements of the Company at the time and its vacation plans,
policies and practices as applied to other officers of the Company then in
effect relative to this subject.  Executive shall also be entitled to up to five
(5) paid days off each calendar year for paternity leave and up to three
(3) paid days off to attend the funeral of any member of Executive’s immediate
family.

 

6.             Employment Facilities.  During the Employment Period, the Company
shall provide, at its expense, appropriate and adequate office space, furniture,
communications, stenographic and word-processing equipment, supplies and such
other facilities and services as shall be suitable to Executive’s position or
necessary for the Executive to perform his assigned tasks, duties and
responsibilities under this Agreement.

 

7.             Expenses and Services.  During the term of Executive’s employment
hereunder, Executive shall be entitled to receive prompt reimbursement for all
pre-approved, reasonable expenses incurred by Executive by reason of his
employment, including travel and living expenses while away from home at the
request of and in the service of the Company, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company and in effect when the expenses are incurred.

 

8.             Rights under Certain Plans.  During the term of Executive’s
employment hereunder, Executive shall be entitled to participate in employee
stock ownership plans, 401K plans, health and dental insurance and other
employee benefit plans and programs maintained by the Company applicable to
other officers on the same basis as other officers of the Company.

 

9.             Confidential Information.  Executive and Company agree that, upon
executing this Agreement, Company will provide Executive with its confidential
information, including, without limitation, customer information, trade secrets,
lists of suppliers and costs, information concerning the business and operations
of the Company and its Affiliates and other proprietary

 

2

--------------------------------------------------------------------------------


 

data or information, that is valuable, special and a unique asset of the Company
and its Affiliates.  Executive agrees not to disclose such confidential
information, except as may be necessary in the performance of his duties, to any
Person, nor use such confidential information, except as may be necessary in the
performance of his duties, either (i) while employed;  (ii) within the later of
three years immediately following his termination of employment or the three
years immediately following expiration of this Agreement without renewal or
replacement unless Executive has received the prior written consent of the
Company.  Upon termination of Executive’s employment for any reason or upon a
request, at any time, by the Company, Executive shall promptly deliver to
Company all drawings, manuals, letters, notebooks, customer lists, documents,
records, equipment, files, computer disks or tapes, reports or any other
materials relating to Company’s business (and all copies) which are in
Executive’s possession or under Executive’s control.

 

10.           Early Termination. Executive’s employment hereunder may be
terminated without any breach of this Agreement only under the following
circumstances:

 

(a)           Executive’s employment hereunder will terminate upon his death;

 

(b)           If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from his duties or unable to
perform his full duties hereunder for a total of 90 days during any 12 month
period (“Disability Period”), and within 15 days after written notice of
termination is given (which may occur before or after the end of such 90 day
period), shall not have returned to the performance of his full duties hereunder
on a full-time basis, the Company may terminate the Executive’s employment
hereunder.

 

(c)           The Company may terminate Executive’s employment hereunder for
Cause.  For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon (i) the willful and
continued failure by Executive to substantially perform his duties hereunder
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness); (ii) the willful engaging by Executive in
misconduct which is injurious or disparaging to the Company; or (iii) the
conviction of Executive of any felony or crime of moral turpitude.  For purposes
of this subsection (c), no act, or failure to act, on Executive’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company.

 

(d)           Any termination of Executive’s employment by the Company or by
Executive (other than termination pursuant to subsection (a) above) shall be
communicated by written Notice of Termination to the other Party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

3

--------------------------------------------------------------------------------


 

(e)           “Date of Termination” shall mean (i) if Executive’s employment is
terminated by his death, the date of his death; (ii) if Executive’s employment
is terminated pursuant to subsection (b) above, 15 days after Notice of
Termination is given (provided that Executive shall not have returned to the
performance of his duties on a full-time basis during such 15 day period);
(iii) if Executive’s employment is terminated at the expiration of the Term or
any extension thereof, the last day of the Term or, if applicable, the last day
of any extension; and (iv) if Executive’s employment is terminated for any other
reason, the date the Notice of Termination is given.

 

11.           Compensation upon Termination or During Disability.  Upon
termination of Executive’s employment hereunder or during any period of
Executive’s physical or mental disability, Executive shall be paid as follows:

 

(a)           The Executive shall continue to receive his annual base salary at
the rate then in effect during any Disability Period provided, however, that
such payments shall not continue beyond the earlier of (i) the end of the Term,
or (ii) the Date of Termination of this Agreement by Company pursuant to
Section 10(e)(ii), provided that payments so made to the Executive shall be
reduced by the sum of the amounts, if any, payable to Executive under any
disability benefit plans of the Company and which were not previously applied to
reduce any such payment.  In addition the Company shall reimburse Executive for
any theretofore unreimbursed expenses which were incurred prior to the
commencement of the Disability Period.

 

(b)           If Executive’s employment is terminated by his death, the Company
shall pay to Executive’s designated beneficiaries, or if he leaves no designated
beneficiaries, to his estate, his annual base salary through the date of
Executive’s death at the rate then in effect and any theretofore unreimbursed
expenses and the Company shall have no further obligations to Executive under
this Agreement.

 

(c)           If Executive’s employment shall be terminated for Cause, the
Company shall pay Executive his annual base salary (but not the compensation
described in Sections 4(b)) through the Date of Termination at the rate in
effect at the time Notice of Termination is given and the Company shall have no
further obligations to Executive under this Agreement.

 

(d)                 If the Company shall (i) terminate Executive’s employment
other than pursuant to Section 10(b) or 10(c) hereof; (ii) assign to the
Executive any duties materially inconsistent with Executive’s position in the
Company; or (iii) assign to the Executive a title, office or status which is
inconsistent than that established herein (unless in the nature of a promotion)
then, in addition to reimbursement of Executive for any theretofore unreimbursed
expenses, the Company shall pay Executive, with no offset, an amount equal to
the greater of (a) Executive’s annual base salary at the rate in effect at the
time Notice of Termination is given, for the unexpired term of this Agreement
and payment for any accrued, but unused vacation days hereunder; or (b) six
(6) months of Executive’s annual base salary at the rate in effect at the time
Notice of Termination is given and payment for any accrued, but unused vacation
days hereunder.  Such payments

 

4

--------------------------------------------------------------------------------


 

to be made in a single lump sum within ten (10) days of the termination of this
Agreement.

 

During the term of this Agreement Executive shall give the Company immediate
notice of any change of address.

 

If Executive shall terminate his employment pursuant to Section 10(d), the
Company shall pay Executive, in addition to reimbursement of any theretofore
unreimbursed expenses, his full salary through the Date of Termination at the
rate in effect on the date that Notice of Termination is received by the
Company, plus payment for any accrued, but unused vacation days hereunder and
Company shall have no further obligation to Executive under this Agreement.

 

12.           Change in Control Severance Benefit.  If within twelve (12) months
after the occurrence of a Change in Control (as defined below) (i) the Company
terminates the Executive’s employment for any reason; or (ii) the Executive
resigns at any time after any diminution in the Executive’s job title, duties or
compensation or the relocation of the Executive, without the Executive’s
consent, to an office in a county that does not abut Tarrant County, Texas, the
Company shall pay to the Executive, in a lump sum, three times the Executive’s
annual salary in effect as of the date of the Executive’s termination or
resignation and three times the sum of prior year bonuses paid to the Executive
and shall continue to provide to Executive, Executive’s spouse and dependents,
for a period of three years after such termination or resignation, the right to
participate in any health and dental plans that the Company may maintain for its
employees, on the same basis as participation by such employees.

 

A “Change in Control” shall mean:

 

(a) any consolidation, merger or share exchange of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a consolidation, merger or share exchange of the
Company in which the holders of the Company’s common stock immediately prior to
such transaction have the same proportionate ownership of common stock of the
surviving corporation immediately after such transaction; (b) any sale, lease,
exchange or other transfer (excluding transfer by way of pledge or
hypothecation) in one transaction or a series of related transactions, of all or
substantially all of the assets of the Company; (c) the stockholders of the
Company approve any plan or proposal for the liquidation or dissolution of the
Company; (d) the cessation of control (by virtue of their not constituting a
majority of directors) of the Board by the individuals (the “Continuing
Directors”) who (x) at the Effective Date were directors or (y) become directors
after the Effective Date and whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then in office who were directors at the Effective Date or whose
election or nomination for election was previously so approved; (e) the
acquisition of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) of an aggregate of 50% or more of the voting
power of the Company’s outstanding voting securities by any person or group (as
such term is used in Rule 13d-5 under the Securities Exchange Act of 1934) who
beneficially owned less than 50% of the voting power of the Company’s
outstanding voting securities on the Effective Date of this Plan; provided,
however, that notwithstanding the foregoing, an acquisition shall not constitute
a Change in Control hereunder if the acquirer is (x) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company and
acting in such capacity, (y) a subsidiary of the Company or a

 

5

--------------------------------------------------------------------------------


 

corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting securities of
the Company or (z) any other person whose acquisition of shares of voting
securities is approved in advance by a majority of the Continuing Directors; or
(f) in a Title 11 bankruptcy proceeding, the appointment of a trustee or the
conversion of a case involving the Company to a case under Chapter 7.

 

13.           Defined Terms.  For purposes of this Agreement, the terms set
forth in this Agreement shall have the following meanings:

 

(a)           “Affiliate” shall mean any individual, corporation, unincorporated
organization, trust or other form of entity controlling, controlled by or under
common control with the Company.  For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such individual, corporation,
unincorporated organization, trust or other form of entity, whether through the
ownership of voting securities or otherwise.

 

(b)           “Person” shall mean an individual, a corporation, a partnership,
an association, a joint-stock company, a trust, an incorporated organization or
a government or political subdivision thereof.

 

14.           Waiver. No waiver of any provision of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.  No waiver shall be binding unless
executed in writing by the Party making the waiver.

 

15.           Limitation of Rights.  Nothing in this Agreement, except as
specifically stated herein, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the Parties and their
respective permitted successors and assigns and other legal representatives, nor
is anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any Party to this Agreement, nor shall any
provision give any third persons any right of subrogation or action over against
any Party to this Agreement.

 

16.           Notices.  All notices given in connection with this Agreement
shall be in writing and shall be delivered either by personal delivery, by
telecopy or similar facsimile means, by certified or registered mail (postage
prepaid and return receipt requested), or by express courier or delivery
service, addressed to the applicable Party hereto at the following address:

 

If to the Company:

 

Cano Petroleum, Inc.

309 West Seventh Street

Suite 1600

Fort Worth, Texas 76102

 

6

--------------------------------------------------------------------------------


 


ATTENTION: GENERAL COUNSEL

Telecopy No.: 817-698-0761:

 

If to Executive:

 

S. Jeffrey Johnson

7105 Waldon Court

Colleyville, TX 76034

Telephone:  817-488-6670

 

or such other address and number as either Party shall have previously
designated by written notice given to the other Party in the manner hereinabove
set forth.  Notices shall be deemed given when received, if sent by telecopy or
similar facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by telecopy or other
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail.

 

17.           Inconsistent Obligations. Executive represents and warrants that
he is not subject to any undisclosed obligations inconsistent with those of this
Agreement.

 

18.           Entirety and Amendments. This instrument and the instruments
referred to herein embody the entire agreement between the Parties, supersede
all prior agreements and understandings, if any, relating to the subject matter
hereof, and may be amended only by an instrument in writing executed by all
Parties, and supplemented only by documents delivered or to be delivered in
accordance with the express terms hereof.

 

19.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the Parties hereto and any successors in interest to the
Company, but neither this Agreement nor any rights hereunder may be assigned by
Executive or by Company, except that Company may assign this Agreement to an
Affiliate.

 

20.           Governing Law And Venue.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas
applicable to agreements made and to be performed entirely in Texas, exclusive
of any provisions of Texas law which would apply the law of another
jurisdiction.  The obligations and undertakings of each of the Parties to this
Agreement shall be performable in Tarrant County, Texas, and each Party agrees
that if any action at law or in equity is necessary by the Company or Executive
to enforce or interpret the terms of this Agreement, venue shall be in Tarrant
County, Texas.

 

21.           Cumulative Remedies.  No remedy herein conferred upon any Party is
intended to be exclusive of any other benefits or remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other benefit
or remedy given hereunder or now or hereafter existing at law or in equity or by
statute or otherwise.  No single or partial exercise by any Party of any right,
power or remedy hereunder shall preclude any other or further exercise thereof.

 

7

--------------------------------------------------------------------------------


 

22.           Multiple Counterparts. This Agreement may be executed and
delivered by facsimile and in a number of identical counterparts, each of which
constitute collectively, one agreement; but in making proof of this Agreement,
it shall not be necessary to produce or account for more than one counterpart. 
This Agreement may be executed and delivered via facsimile.

 

23.           Descriptive Headings.  The headings, captions and arrangements
used in this Agreement are for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Agreement, nor affect the meanings
hereof.

 

24.           Severability.  The parties intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law.  Accordingly, if any
provision of this Agreement is held illegal, invalid, or unenforceable under
present or future law, such provision shall be fully severable, this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part hereof, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance.

 

8

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the Parties hereto have executed this Agreement effective as of the Effective
Date.

 

 

 

THE COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

By:

/s/ Don D. Dent

 

 

 

Don D. Dent

 

 

Chairman of the Compensation Committee

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

9

--------------------------------------------------------------------------------